 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jon Secord,                                      No. CV-18-03142-PHX-GMS
10                  Plaintiff,                        ORDER
11   v.
12   Marketo Incorporated,
13                  Defendant.
14
15
16          The Court finds it would be beneficial to schedule this matter for oral argument on
17   the pending Motion for Summary Judgment, (Doc. 60), and Cross Motion for Partial
18   Summary Judgment, (Doc. 71). The parties should be prepared to discuss:
19          1.     How the language of A.R.S. § 23-1501(B) bears on Plaintiff’s ability to seek
20   relief for whistleblower retaliation under AEPA, given that Arizona statutes provide a
21   separate remedy for an employer’s failure to pay wages due. The parties should review
22   Reel Precision, Inc. v. FedEx Ground Pkg. Sys., No. CV-15-02660-PHX-NVW, 2016 U.S.
23   Dist. LEXIS 106404, at *17 (D. Ariz. Aug. 8, 2016), and discuss whether the Court should
24   follow that order.
25          2.     Why, given the definition of “Booking” in Section C of the VICP, Section E
26   of the VICP does not limit bookings eligible for quota retirement to “net new business”
27   and “cross-sales.”
28   ///
 1          IT IS HEREBY ORDERED that this matter is set for Oral Argument on Friday,
 2   February 21, 2020 at 2:30pm in Courtroom 602, Sandra Day O’Connor U.S. Federal
 3   Courthouse, 401 West Washington Street, Phoenix, Arizona 85003-2151. Each party shall
 4   have 20 minutes to argue its position.
 5          Dated this 27th day of January, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
